UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7117



LARRY BODIE,

                                               Plaintiff- Appellant,

          versus


RONALD J. ANGELONE; DR. CEI; K. B. HUBBARD;   J.
S. KEELING; A. M. POWERS; R. R. ROBINSON;     P.
K. MELVIN; J. S. GARMAN; J. L. FRANKLIN; J.   E.
WHITE; K. L. OSBORNE; H. S. RICHESON; C.      F.
SPARKS; P. A. TERRANGI; R. FLEMMING; L.       A.
CORNERS; MS. PORCHER; J. PETTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-810-3)


Submitted:     November 9, 2000          Decided:    November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Bodie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Bodie, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint under 28 U.S.C.A. § 1915(a) (West Supp. 2000).    We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court.    See Bodie v. Angelone, No. CA-99-810-3 (E.D.

Va. July 27, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                  2